        Case 3:20-cr-03496-AJB Document 16 Filed 12/04/20 PageID.21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             )   Case No. 20-cr-03496-AJB
     UNITED STATES OF AMERICA,
12                                             )
                                               )   ORDER AND JUDGMENT
13               Plaintiff,                    )   GRANTING
          v.                                   )   MOTION TO DISMISS
14                                             )   WITHOUT PREJUDICE
                                               )
15   NEFI RODRIGUEZ,                           )
                                               )
16                                             )
          Defendant                            )
17                                             )
18
19       IS HEREBY ORDERED that the United States’ Motion to Dismiss the charges under
20 the above-referenced case number currently pending against the Defendant, NEFI
21 RODRIGUEZ, be granted. The dismissal is without prejudice.
22       IT IS SO ORDERED.
23 Dated: December 4, 2020
24
25
26
27
28
